On call of this case before the Full Commission on Plaintiff's Motion, Plaintiff advised the Commission that Defendant had agreed to the MRI by Dr. T. Craig Darian and thus the only matter for decision was whether or not the Commission should order the Defendants to pay for treatment of Plaintiff by Dr. Tom Giduz, a psychiatrist. Defendants' counsel said the MRI had been authorized to help in determining whether plaintiff's back problems were a direct result of the injury by accident.
Plaintiff's request for continued treatment by Dr. Darian was supported by his clinic notes of February 14, 1995, and April 24, 1995, and for an order authorizing treatment by Dr. Giduz was supported by letters from Dr. Giduz dated February 10, 1995, February 19, 1995, and May 5, 1995.
The Commission is unable to determine from the letters presented whether or not Dr. Giduz's treatment is directly related to the injury by accident. Accordingly, this matter is remanded to a Deputy Commissioner of the Commission to hold an evidentiary hearing at which both sides will be able to develop the facts as to whether or not the treatment already provided by Dr. Giduz and the proposed future treatment by Dr. Giduz is directly related to the injury by accident.
If the results of the MRI are available the parties may also wish to provide the Deputy Commissioner with facts and argument concerning the need for further treatment by Dr. Darian and its relationship with the injury by accident.
Accordingly, the Full Commission Orders:
The Chief Deputy Commissioner shall arrange for this matter to be set before a Deputy Commissioner for an expedited hearing and for entry of an Opinion and Award on the issues presented.
This 5th day of June 1995.
                                  S/ ___________________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ _______________________ DIANNE C. SELLERS COMMISSIONER
S/ _______________________ COY M. VANCE COMMISSIONER